Exhibit 10.3

AMENDMENT TO LEASE AGREEMENT

[OPERATIONS LEASE]

THIS AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
June 1, 2011 with an effective date of April 1, 2010, by and between RBC Center
II, GP (“Landlord”), a Tennessee general partnership, successor-in-interest to
RBC Center II, LLC, and Reliant Bank (“Tenant”), a Tennessee state-chartered
bank.

WITNESSETH

WHEREAS, RBC Center II, LLC and Tenant entered into that certain Lease Agreement
dated as of April 1, 2010, also known as the Operations Lease (the “Lease
Agreement”); and

WHEREAS, Landlord and Tenant desire to amend the calculation of the Base Rental
Adjustment under the Lease Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings set
forth in the Lease Agreement.

2. Section 1 of the Lease Agreement is hereby amended to add a new subsection
(w) for the defined term “CPI” which shall read as follows:

 

  “(w) CPI.

The term “CPI” shall mean the Consumer Price Index, all urban consumers, not
seasonally adjusted (1982-84 = 100), published by the United States Department
of Labor, Bureau of Labor Statistics.”

3. Section 4 of the Lease Agreement is hereby deleted in its entirety and in
lieu thereof shall read as follows:

 

  “4. BASE RENTAL ADJUSTMENT.

The Base Rental Adjustment shall be determined as of each anniversary of the
Commencement Date of the Lease Term in the manner hereinafter provided (each
such date being hereinafter called an “Adjustment Date,” and each one (1) year
period from any given Adjustment Date through the day before the next succeeding
Adjustment Date being herein called an “Adjustment Period”). Each such Base
Rental Adjustment shall be payable in monthly installments in advance on the
first day of every calendar month during the Adjustment Period for which such
Base Rental Adjustment was determined. Landlord shall notify Tenant in writing
of the monthly amount of the Base Rental Adjustment for each Adjustment Period
as soon as practicable.

 

1



--------------------------------------------------------------------------------

(a) Subject to subsection (b) below, the Base Rental Adjustment is equal to the
lesser of i) 2% (the “percentage increase factor”), or ii) any increase in the
CPI as determined by comparing the CPI in effect at the beginning of the
Adjustment Period to the CPI in effect at the end of the Adjustment Period (the
“Change in CPI”); provided, that

(b) in the event the change in CPI for any applicable Adjustment Period is less
than 2%, the difference between 2% and the Change in CPI (the “Cumulative CPI
Balance”) shall accumulate in reserve and in the event the change in CPI in any
subsequent Adjustment Period during the Term of this Lease exceeds 2%, the
Cumulative CPI Balance will be added to the percentage increase factor of 2%
such that the Base Rental Adjustment shall then be equal to the lesser of i) 2%
plus the Cumulative CPI Balance, or (ii) the Change in CPI. Once the Cumulative
CPI Balance is used for any applicable Adjustment Period, the portion so used
shall be deducted from the Cumulative CPI Balance for the calculation of the
Base Rental Adjustment as to any subsequent Adjustment Date.

4. Landlord and Tenant agree that the Base Rental Adjustment as amended by this
Amendment shall apply to the determination of the Base Rental Adjustment for the
lease year beginning April 1, 2010 and ending March 31, 2011.

5. Except as provided in this Amendment, all of the terms and conditions of the
Lease Agreement shall remain in full force and effect. The validity,
construction and enforcement hereof shall be determined according to the
substantive laws of the State of Tennessee.

6. This Amendment may be executed in counterparts, each of which when so
executed shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective the
day and year first above written.

 

LANDLORD:

 

RBC CENTER II, GP successor by

merger to RBC CENTER II, LLC

 

By: /s/ Shabnam Aminmadani

 

Its: President

  

TENANT:

 

RELIANT BANK

 

By: /s/ J. Daniel Dellinger

 

Its: COO/CFO

 

2